BEAUCHAMP, Judge.
Appellant was given a sentence of five years in the penitentiary for swindling with a worthless check.
The only question raised by the appeal is the insufficiency of the evidence to support the conviction. The one bill of exception and the brief base their contention on the claim of failure to present legal evidence showing that the check was presented for payment.
This contention is not supported by the evidence. A banker in Del Rio testified to receiving the check for deposit, transferring it to San Antonio and receiving it, in due process of business, returned to his bank unpaid with a code mark which meant “unable to locate account”. The assistant cashier of the Bexar County National Bank, on which the check was drawn, appeared as a witness with the records showing that the check was presented and payment refused because appellant had no funds in the bank at that time.
We find no reversible error and the judgment of the trial court is affirmed.